Citation Nr: 0928122	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

In May 2007, the Board remanded the case for further 
evidentiary development.  It has now been returned to the 
Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

The Veteran is not shown to have a bilateral hearing loss due 
to an event or incident of his period of active service.  


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing disability due 
to disease or injury that was incurred in or aggravated by 
active service; nor may a sensorineural hearing disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In an April 2003 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Subsequently, in a May 2007 letter, 
he was advised of how disability ratings and effective dates 
were assigned.  

The case was thereafter readjudicated in a May 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

In May 2007, the Board remanded the case to the RO for 
further evidentiary development, including scheduling an 
examination and obtaining an opinion regarding the Veteran's 
claimed bilateral hearing loss.  

The Veteran was scheduled for two VA audiological 
evaluations, in May 2008 and April 2009.  However, the 
notices pertaining to the examinations, which were sent via 
certified mail to the last know addresses of record, were 
returned as undeliverable.  

In May 2008 and October 2008 letters, sent to the Veteran's 
last known addresses of record, the RO requested that he 
provide a current mailing address.  No response was received.  
The May 2009 Supplemental Statement of the Case was also sent 
to both last known addresses.  However, they also were 
returned as undeliverable.  

It is well established that it is a claimant's responsibility 
to keep VA advised of his/her whereabouts in order to 
facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  In Hyson, 5 Vet. App. at 
265, the Court stated: "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson, 5 Vet. App. at 265.  

Here, the Veteran was afforded the opportunity to appear at 
two VA examinations and to report his new address to VA.  Any 
failure to develop the claim rests with the veteran himself, 
as it is his responsibility to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Accordingly, the Board finds that the duty to assist has been 
met to the extent possible under the circumstances presented 
in this case and will proceed to decide the claim.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Veteran's service treatment records do not show that he 
was treated for, or diagnosed with, a bilateral hearing loss.  
He has asserted that he was exposed to loud noise while 
working with diesel engines in the Navy.  

However, he has not submitted any medical evidence showing 
that he has a hearing impairment as defined by 38 C.F.R. § 
3.385, and as discussed, VA's attempts to schedule him for 
the necessary VA examination have been unavailing due to 
confusion about his current mailing address.  

In the absence of a diagnosis of bilateral hearing loss by VA 
standards, the Board concludes that service connection for 
the disability cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability there can be no valid claim); Rabideau, 
supra, (service connection may not be granted unless a 
current disability exists).  


ORDER

Service connection for a claimed bilateral hearing loss is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


